DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 3/28/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claims 2 and 13 require a thickness of the plastic added during the second injection-molding process does not exceed a threshold calculated to prevent voids from forming.  However, Examiner finds no evidence or support in the disclosure how said threshold is calculated to prevent the formation of voids.  As the disclosure neither provides guidance as to how the threshold is calculated nor working examples, one of ordinary skill in the art would undoubtably need to determine the threshold whereas voids are not formed through undue experimentation.  The experimentation required was determined as "undue" taking into consideration such factors as:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  The nature of the instant invention requires a double, or multi-shot, injection molding process wherein the second injection molding process does not result in formation of voids around elongated sections.  However, paragraphs 0016-0017 merely state the observation of void formation within thicker sections.  Likewise, while laboratory trials to confirm the void problem are eluded to in paragraph 0016, no direction as to how to calculate a thickness threshold for the second injection molding is provided.  Hence, one of ordinary skill in the art would not be able to practice the inventions of claims 2 and 13 without undue experimentation.  For examination purposes, claims 2 and 13 will be interpreted such that the thickness of the plastic added during the second injection-molding process prevents some voids from forming, as the threshold for preventing voids has not been enabled by the disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a majority” in claim 1, line 7is a relative term which renders the claim indefinite. The term “a majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, claim.
Claims 2-13 are rejected for dependence on claims 1 and 12, respectively.
The term “a majority” in claim 4is a relative term which renders the claim indefinite. The term “a majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, claim .
Claims 5-11 are rejected for dependence on claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Madison (US 2010/0328892 A1), in view of Gao (US 2020/0404812 A1).
Regarding claim 1, Madison teaches a method for manufacturing a cold plate (molded cooling block 20 in Figures 2-3) made of a thermally-conductive plastic (paragraphs 0043-0044, may be made of injection molded plastic, or plastic composite material) for liquid cooling a computing component, comprising: 
performing a first injection-molding process using the thermally-conductive plastic to produce a first unitary body (section 26 in Figure 2; paragraph 0024, formed by an injection molding process) that includes one or more elongated sections (passages 22); 
performing a second injection-molding process using the thermally-conductive plastic to produce a second unitary body (section 24 in Figure 2; paragraph 0024), the second unitary body incorporating the first unitary body so as to cover a majority of the first unitary body (as shown in Figure 2; bottom portion of section 24 covers top portion of section 26) and form a respective coolant pipe body corresponding to each elongated section; 
Madison teaches all the elements of claim 1 but does not teach the first unitary body is incorporated into the second unitary body during the second injection molding process nor machining the unitary bodies to create a conduit corresponding to each elongated section.  However, as discussed above Madison discloses each of the first and second sections are formed by an injection molding process (paragraph 0024).  It would have been obvious for one of ordinary skill in the art to have incorporated the first section during injection molding of the second section (e.g. overmolding the first section) for improved efficiency.  With regards to machining the unitary bodies to create a conduit suitable for a fluid to pass through, it is noted Madison further discloses an alternative embodiment wherein the passages are formed from a solid material and thereafter are removed from the cooling block to define the passages (paragraph 0028).  Hence, one of ordinary skill in the art would have found it obvious to modify the primary embodiment with the teachings of the alternative embodiment with a reason expectation of success.
Alternatively, Gao teaches a method for manufacturing a cooling module (400 in Figures 4-5), comprising providing a body (as shown in Figures 4-5) and forming fluid channels (403) by machining (paragraphs 0038-0039).  Gao discloses machining the fluid channels reduces the potential for leaks as no fluid internal fluid connections are present.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Madison and machined the passages of the cooling plate in the manner taught by Gao since Gao provides a suitable means for achieving the desired goal. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Madison, in view of Gao, further discloses a thickness of the plastic added during the second injection-molding process does not exceed a threshold calculated to prevent voids from forming in the thermally-conductive plastic around the elongated section of each coolant pipe body during the second injection-molding process (Figures 2-3; paragraph 0025 of Madison, section 24 is formed separate of section 26. Hence, any voids surrounding elongated sections 22 of section 22 would not be affected by thickness of section 24).

Claim(s) 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madison, in view of Gao, as applied to claim 2 above, and further in view of  Rai (US 2016/0270258 A1).
Regarding claim 3, Madison, as modified by Gao, teaches all the elements of claim 2 as discussed above, but dos not disclose forming a bottom plate that makes contact with each coolant pipe body, one or more fins, and a frame surrounding a periphery of the bottom plate and each fin such that the bottom plate, the one or more coolant pipe bodies, the one or more fins, and the frame form the second unitary body.
Rai discloses a cold plate (10 in Figures 1-2) formed by an injection molding process (paragraph 0032), comprising a bottom plate (base 12), one or more fins (protuberances 22), and a surrounding frame (as shown in in Figures 1-2).  As said components are conventional in the art, one of ordinary skill would have found it obvious to form the components during the second injection molding process of modified Madison as this is combining prior art elements according to known methods to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 4, Madison, as modified by Gao and Rai, further discloses each conduit has a cross-sectional area sufficient to remove voids formed during the first injection-molding process (paragraph 0028 of Madison; paragraphs 0038-0039 of Gao, machining of conduit as disclosed by Gao would implicitly remove void(s) from unitary body of Madison).
Regarding claim 12, Madison, as modified by Gao and Rai teaches a method for manufacturing a cold pipe (molded cooling block 20 in Figures 2-3 of Madison) for liquid cooling a computing component, comprising: 
performing a first injection-molding process using a thermally-conductive plastic to produce a first unitary body (section 26 in Figure 2; paragraph 0024 of Madison, formed by an injection molding process) that includes one or more elongated sections (passages 22); 
performing a second injection-molding process using the thermally-conductive plastic to produce a second unitary body (section 24 in Figure 2; paragraph 0024), the second unitary body incorporating the first unitary body so as to cover a majority of the first unitary body (as shown in Figure 2; bottom portion of section 24 covers top portion of section 26), wherein performing the second injection-molding process includes forming a coolant pipe body corresponding to each elongated section, 
a bottom plate (base 12 in Figures 1-2 of Rai) that makes contact with the coolant pipe body throughout a length of the coolant pipe body, one or more fins (protuberances 22), and a frame (as shown in Figures 1-2 of Rai) surrounding a periphery of the bottom plate and each fin such that the bottom plate, the one or more coolant pipe bodies, the one or more fins, and the frame form the second unitary body; 
machining the second unitary body to create a conduit in each of the respective coolant pipe bodies suitable for a fluid to pass through (paragraphs 0038-0039 of Gao) and suitable to remove all voids formed in the coolant pipe body for as to create a third unitary body; and 
attaching the third unitary body to an electronic system (12 in Figure 1, paragraph 0019 of Madison).
Regarding claim 13, Madison, as modified by Gao and Rai, further teaches a thickness of the plastic added around each elongated section during the second injection-molding process does not exceed a threshold calculated to prevent voids from forming in the thermally-conductive plastic around the elongated section of each coolant pipe body during the second injection-molding process (Figures 2-3; paragraph 0025 of Madison, section 24 is formed separate of section 26. Hence, any voids surrounding elongated sections 22 of section 22 would not be affected by thickness of section 24).

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Madison, in view of Gao and Rai, as applied to claim 4 above, and further in view of Bibeau (US 2005/0284611 A1).
Regarding claim 10, Madison, as modified by Gao and Rai, teaches all the elements of claim 4 as discussed above, but does not teach the second unitary body includes a first coolant pipe and a second coolant pipe that intersect with one another to create a common channel suitable for fluid to pass through; and each coolant pipe makes contact with the bottom plate throughout a length of each coolant pipe.
Bibeau teaches a cold plate (10 in Figure 1), comprising a first and second coolant pipe (straight bore 16, angled bore 18) that are machined (paragraph 0024) and intersect with one another for fluid to pass through (paragraph 0042).  Furthermore, each coolant pipe makes contact with a bottom plate (body 12).  One of ordinary skill would have found it obvious to form the coolant pipes in the arrangement disclosed by Bibeau as this is combining prior art elements according to known methods to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 11, Madison, as modified by Gao, Rai and Bibeau, further discloses 9074316116/580,6054at least one elongated section of the first unitary body includes a plurality of laterally-extending members (222 in Figures 7 of Madison).  The recitation “used to prevent bending of the at least one elongated section during the second injection-molding process” constitutes a ‘capable of’ limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-7 would be allowable for requiring:
“each of the one or more elongated sections of the unitary body formed during the first injection molding process includes a cylindrical portion having a first diameter; 
each of the one or more coolant pipe bodies formed during the second injection molding process includes a second cylindrical portion having a second diameter, the second diameter being greater than the first diameter; 
at least one flange is formed for each of the one or more coolant pipe bodies during the second injection molding process; and 
a third diameter of the conduit is greater (less for claim 6; the same for claim 7) than the first diameter.”
Meaning the cylindrical portion of the one or more elongated sections of the unitary body having the first, second and third diameters are formed during the second injection molding process in which the second unitary body covers the first unitary body.
Likewise, claims 8 and 9 would be allowable for requiring:
“each of the one or more elongated sections of the unitary body formed during the first injection molding process has a first cross-sectional shape having an outer border; 
each of the one or more coolant pipe bodies formed during the second injection molding process has a second cross-sectional shape that surrounds the outer border of its respective elongated section formed during the first injection molded process; 
at least one flange is formed for each of the one or more coolant pipe bodies during the second injection molding process; and
the conduit in each coolant pipe body extends (does not extend for claim 9) beyond the outer border of the respective elongated member.
Meaning the first and second cross-sectional shape and at least one flange are formed during the second injection molding process in which the second unitary body covers the first unitary body.
As discussed above, the closest prior art, Madison, discloses a method for manufacturing a cold plate (molded cooling block 20 in Figures 2-3) made of a thermally-conductive plastic (paragraphs 0043-0044), comprising: performing a first injection-molding process using the thermally-conductive plastic to produce a first unitary body (section 26 in Figure 2; paragraph 0024, formed by an injection molding process) that includes one or more elongated sections (passages 22); and performing a second injection-molding process using the thermally-conductive plastic to produce a second unitary body (section 24 in Figure 2; paragraph 0024), the second unitary body incorporating the first unitary body so as to cover a majority of the first unitary body (as shown in Figure 2; bottom portion of section 24 covers top portion of section 26) and form a respective coolant pipe body corresponding to each elongated section.  While Madison discloses the first and second unitary bodies are injection molded separately and thereafter fastened together by alignment members (32 in Figure 3), injection molding the bodies concurrently would be apparent to one of ordinary skill in the art to streamline the molding process.  
However, Madison neither teaches nor suggests the second injection molding process comprises molding the second unitary boy with the specific structures claimed above; specifically, each of the one or more coolant pipe bodies formed during the second injection molding process includes a second cylindrical portion having a second diameter, the second diameter being greater than the first diameter; and at least one flange is formed for each of the one or more coolant pipe bodies during the second injection molding process; nor each of the one or more coolant pipe bodies formed during the second injection molding process has a second cross-sectional shape that surrounds the outer border of its respective elongated section formed during the first injection molded process; and the conduit in each coolant pipe body extends, or does not extend beyond the outer border of the respective elongated member.  As disclosed in the current application, a method for injection molding a cold plate having a dual injection molding step enables the manufacture of cold plates with improved mechanical strength and costs (paragraph 0017 of the instant Specification).  Likewise, injection molding the specific structure above into the second unitary body provide better coupling to fluid lines (paragraph 0018 of the instant Specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hughes (US 2017/0015039 A1) discloses machining a mold surface comprising a cooling channel. 
Lee (US 2021/0046472 A1) discloses intersecting cooling channels (112 in Figure 1) of a cooling plate and further double injection molding of said plate (paragraph 0206).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/13/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715